Worrill, J.
1. Under Rule 21 of the Rules of the Court of Appeals the brief of counsel for the plaintiff in error must be filed with the clerk of this court within 15 days after the docketing of the case in this court, and a party must obtain the permission of the court to file additional or supplemental briefs after the time fixed by the rule for filing briefs has passed, (a) A brief which is filed within the time provided by Rule 21, and which argues (this being an application for a year’s support for minor children) only that the assigned error that the verdict is contrary to the evidence and without evidence to support it, because there was no evidence as to the circumstances and standing of the family before the death of the father, and because there was no evidence as to the solvency of the estate, and that therefore the verdict is contrary to law and the principles of justice and equity, will be treated as abandoning all other assignments of error, including an assignment as to two special grounds of the motion for new trial complaining of the exclusion of certain evidence. Allen v. Moore, 77 Ga. App. 426(2) (49 S. E. 2d, 121), and citations.
(b) Under the foregoing principles, where the case was heard in this court on July 3, 1950, and was submitted on briefs without oral arguments, and the original brief of counsel for the plaintiff in error was filed on June 21, 1950, containing the argument as aforesaid, and not arguing or insisting upon the special grounds of the motion for new trial, such other grounds are treated as having been abandoned on that date, and the subsequent submission some two months later, without having obtained the prior approval of this court, of a “Supplemental brief on behalf of plaintiff in error,” seeking therein to argue and discuss the two special grounds of the motion for new trial will not be effective to cure the prior abandonment of those grounds, and under such circumstances this court will not consider such abandoned grounds of the motion for new trial or the argument of such “Supplemental brief.” Napier Bros. Co. v. Burkett, 113 Ga. 607(1,2) (38 S. E. 941); Standard Growers Exchange v. Harris & Son, 33 Ga. App. 195(1) (125 S. E. 782).
2. The evidence supported the verdict found by the jury sustaining the finding of the ordinary, and the trial court did not err in overruling the motion for a new trial on the general grounds.

Judgment affirmed.


Sutton, C.J., and Felton, J., concur.